                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


      UNITED STATES OF AMERICA                      )
                                                    )
      v.                                            )    NO. 3:19-cr-00311
                                                    )    JUDGE CAMPBELL
      DAVID DWIGHT MARTIN                           )



                                              ORDER

       Pending before the Court is Defendant’s Motion to Continue (Doc. No. 112) which the

Government does not oppose. The motion is GRANTED, and the sentencing hearing set for

October 7, 2021, is CONTINUED to Thursday, January 13, 2022, at 10:00 a.m. The Defendant

shall remain in Federal Custody pending further order of the District Judge. The Defendant shall

attend all Court hearings.

       At least seven days before the sentencing date, the parties shall file a “Position of the

(Government or Defendant) Regarding the Presentence Report,” containing only unresolved

objections to the Presentence Report (LCrR 32.01(e)(4)). Any responses shall be filed no later than

three days before sentencing. If the parties have no objections to the Presentence Report, they shall

so indicate in their “Position” filed with the Court. The parties shall also serve a copy of their

“Position” on the Probation Office upon its filing. At least seven days before the sentencing date,

the parties shall file their respective statements addressing sentencing factors set forth in 18 U.S.C.

§3553(a), (LCrR 32.01(e)), other sentencing filings (LCrR 32.01(f)), and motions for a departure.

       It is so ORDERED.

                                               ____________________________________
                                               WILLIAM L. CAMPBELL, JR.
                                               UNITED STATES DISTRICT JUDGE




    Case 3:19-cr-00311 Document 113 Filed 09/21/21 Page 1 of 1 PageID #: 738
